NORCOTT, J.,
concurring. I agree with the well reasoned majority opinion and endorse unequivocally the approach to the statutory interpretation articulated in part II of that opinion. I write separately, however, to emphasize that I am only able to join the majority because of the procedural posture of, and narrow issue presented by, this case, under which the General Statutes § 53a-46a penalty phase hearing has not yet occurred. Accordingly, imposition of the death penalty, a sentence that I have long felt “cannot withstand constitutional scrutiny because it allows for arbitrariness and racial discrimination in the determination of who shall live or die at the hands of the state”; State v. Cobb, 251 Conn. 285, 543, 743 A.2d 1 (1999) (Norcott, J., dissenting), cert. denied, 531 U.S. 841, 121 S. Ct. 106, *584148 L. Ed. 2d 64 (2000); will not necessarily follow as a direct consequence of our decision in the present case.
Indeed, I emphasize that my previously expressed position concerning the imposition of the death penalty in Connecticut remains steadfast and unwavering. See, e.g., id.; State v. Webb, 238 Conn. 389, 566, 680 A.2d 147 (1996) (Norcott, J., dissenting). The present case, however, merely presents a preliminary issue of statutory construction and does not, therefore, require us to delve into the grave constitutional concerns that form the predicate for my opposition to capital punishment. Should the situation so warrant, however, this court will hear the defendant’s more general challenges to the imposition of the death penalty after the penalty phase hearing, if and when such challenges are brought.